Detailed Action

Effective Filing Dates of the Claims

The effective filing date of independent claims 1, 8 and 16 and their dependent claims is May 19, 2020 because claims 1, 8 and 16 have limitations that have only been disclosed in the application filed on May 19, 2020.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 8 and 16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 

In regards to claim 1, it appears that the claim is reciting that the processors and instructions of the server implement a Client because of the indentations that are used in the claim. Similarly, it appears that the claim is reciting that the processors and instructions of the Client implement an End Device because of the indentations that are used in the claim. Figure 13 of the applicant’s specification clearly shows that the server, client and end devices are separate devices. It is unclear how a server implements a client, and it is also unclear how a client implements an end device. For this reason, the claim fails to comply with the written description requirement. The examiner has interpreted the claim in the following way in order to advance prosecution:
1. A system for enabling communication between various remote electrical devices comprising:
a Server comprising one or more Server Processors and one or more Server Non- transitory Processor Readable Media, the one or more Server Non- transitory Processor Readable Media having instructions stored thereon that when executed by the one or more Server Processors implement: 
a Graphical User Interface (GUI); 
a Client comprising one or more Client Processors and one or more Client Non- transitory Computer Readable Media, the Client Non-transitory Computer Readable Media having instructions stored thereon that when executed by the one or more Client Processors implement: 

Business Logic that identifies events and/or conditions and generates asynchronous alerts to the Server; and 
an End Device comprising one or more End Device Processors and one or more End Device Non-transitory Computer Readable Media, the End Device Non-transitory Computer Readable Media having instructions stored thereon that when executed by the one or more End Device Processors implement: 
a Send Operation configured to send End Device Data, 
a Receive Operation configured to receive Server Data and/or Client Data, and 
a Configuration Operation configured to change one or more End Device Parameters controlling one or more End Device Functions and/or End Device Settings; 
wherein the GUI is configured to initiate a desired command to be sent to the End Device via the Server; 
wherein the Client is configured to translate messages from the Server and transmit Translated Messages to the End Devices; and  99 ACTIVE 49952950v4Attorney Docket No. 089676-016008 
wherein the Send Operation is configured to send the End Device Data to the Client; and 
wherein the Configuration Operation is configured to change one or more End Device Parameters based on instructions received from the Server and/or Client.

In regards to claims 8 and 16, the claims have the same issues as described for claim 1 above. For this reason, the claims fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 9 “the Client Non-transitory Computer Readable Media having”. It is unclear to which of the previously defined one or more Client Non-transitory Computer Readable Media the limitation of line 9 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the one or more Client Non-transitory Computer Readable Media having”.
The claim recites in line 17 “the End Device Non-transitory Computer Readable Media having”. It is unclear to which of the previously defined one or more end device Non-transitory Computer Readable Media the limitation of line 17 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following one or more End Device Non-transitory Computer Readable Media having”.

In regards to claim(s) 2-7, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 8, the claim recites in line 9 “the Client Non-transitory Computer Readable Media having”. It is unclear to which of the previously defined one or more Client Non-transitory Computer Readable Media the limitation of line 9 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the one or more Client Non-transitory Computer Readable Media having”.
Also, the claim recites in line 28 “sent to the end device”. It is unclear to which of the previously defined one or more end devices the limitations of line 28 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “sent to the one or more end devices”

In regards to claim(s) 9-15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 8.

In regards to claim 16, the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.
Device 

In regards to claim(s) 17-20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 16.

In regards to claim 17, the claim recites in line 2 “wherein the one or more End Devices” and in line 4 “the connected one or more End Devices”. The word “the” in front of the limitation(s) “one or more End Devices” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 2 “wherein the Device Device 
Also, the claim recites in line 2 “to the Client” and in line 3 “wherein the Client”. It is unclear to which of the previously defined one or more Clients the limitations of lines 2 and 3 are referring. For this reason, the claim is indefinite. The examiner has one or more Clients” and in line 3 “wherein the one or more Clients”.

In regards to claim(s) 18-19, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 17.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Thompson et al. (US-9,251,631).

In regards to claim 1, Fukasawa teaches a system for enabling communication between various remote electrical devices [fig. 9]. Fukasawa teaches that the system comprises a Server comprising one or more Server Processors and one or more Server Non- transitory Processor Readable Media [fig. 9 element 30 and 40, fig. 21 and 22]. Also, Fukasawa teaches that the system comprises a Client comprising one or more Client Processors and one or more Client Non- transitory Computer Readable Media [fig. 2, fig. 7, fig. 8, fig. 9 element 200, par. 0070]. Fukasawa further teaches that the 
Fukasawa fails to teach that the one or more Server Non- transitory Processor Readable Media having instructions stored thereon that when executed by the one or more Server Processors implement a Graphical User Interface (GUI).
On the other hand, Thompson teaches that a server in communication with an end device can implement a user interface that can be used by a user in order to send commands to the end device via the server [col. 1 L. 64-67, col. 2 L. 46-63]. This teaching means that the one or more Server Non- transitory Processor Readable Media have instructions stored thereon that when executed by the one or more Server Processors implement a Graphical User Interface (GUI), wherein the GUI is configured to initiate a desired command to be sent to the End Device via the Server. 


In regards to claim 2, the combination of Fukasawa and Thompson, as applied in claim 1 above, further teaches that the End Device is an Electric Meter Assembly comprising an Electric Meter configured to monitor and record electricity usage [see Fukasawa fig. 9 element 10].  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Thompson et al. (US-9,251,631) as applied to claim(s) 2 above, and further in view of Pruehs et al. (US-8,547,686).

In regards to claim 3, the combination of Fukasawa and Thompson, as applied in claim 2 above, does not teach that the Electric Meter Assembly comprises a Support Platform including at least one Transformer coupled to the Support Platform.
On the other hand, Pruehs teaches that an Electric Meter Assembly can comprise a support platform including at least one transformer coupled to the support platform [fig. 1 element 20 (support platform), fig. 2 element 70 (transformer), fig. 4 elements 114 and 116 (transformers)].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Pruehs’ teachings of the electric meter having .

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Thompson et al. (US-9,251,631) and Pruehs et al. (US-8,547,686) as applied to claim(s) 2 above, and further in view of Davis et al. (US-2019/0101411).

In regards to claim 4, the combination of Fukasawa, Thompson and Pruehs, as applied in claim 3 above, further teaches that the Electric Meter Assembly comprises a Socket Housing coupled to the Support Platform [see Pruehs fig. 2 element 72]. Also, the combination teaches that the Socket Housing comprises a Socket Interface extending from a top side of the Socket Housing [see Pruehs fig. 1 element 60, fig. 2 element 86].
The combination does not teach a Secondary Housing at least partially enclosed within the Socket Housing, the Secondary Housing including at least one CT Shunt and at least one Switch Assembly including an Actuator Shaft extending through the top side of the Socket Housing.
On the other hand, Davis teaches that an electric meter can comprise a Secondary Housing at least partially enclosed within the Socket Housing, the Secondary Housing including at least one CT Shunt and at least one Switch Assembly including an Actuator Shaft extending through the top side of the Socket Housing [fig. 18A and 18B, par. 0133 L. 1-6, par. 0134 L. 1-21].


In regards to claim 5, the combination of Fukasawa, Thompson, Pruehs and Davis, as applied in claim 4 above, further teaches that the Electric Meter is coupled to the Socket Interface; and wherein the Electric Meter is removable [see Pruehs col. 4 L. 66-67, col. 5 L. 1-3, col. 7 L. 15-23, see Davis par. 0134 L. 12-15].  

In regards to claim 6, the combination of Fukasawa, Thompson, Pruehs and Davis, as applied in claim 5 above, further shows the claimed CT shunt and Actuator shaft coupled to each other [see Davis fig. 18 B elements 1805 and 1820]. Figure 9B of the instant application shows the claimed structure, which is the same structure taught by the combination [see Davis fig. 18B compared with fig. 9B of the instant application]. Therefore, the combination teaches the at least one Actuator Shaft is configured to be coupled to the at least one CT Shunt via at least one Roller Contact.  

In regards to claim 7, the combination of Fukasawa, Thompson, Pruehs and Davis, as applied in claim 5 above, further the at least one Actuator Shaft [see Davis fig. 18B element 1820]. Figure 9B of the instant application shows the claimed structure, which is the same structure taught by the combination [see Davis fig. 18B compared .  


Claim(s) 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Thompson et al. (US-9,251,631) and Demirli et al. (US-10,957,335).

In regards to claim 8, the combination of Fukasawa and Thompson, as shown in claim 1 above, teaches the claimed system. Furthermore, the combination teaches that the Client comprises at least one router [see Fukasawa par. 00330 L. 1-3, par. 0332 L. 1-3].
The combination does not teach that the server comprises a virtual machine.
On the other hand, Demirli teaches that a Server can comprise a Virtual Machine running at least one Operating System to perform its functions [col. 29 L. 27-33].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Demirli’ teachings of implementing a server using a virtual machine in the system taught by the combination because a server using virtual machine will perform its functions in a reliable and secure manner.

In regards to claim 9, the combination of Fukasawa, Thompson and Demirli, as applied in claim 8 above, further teaches that the one or more End Devices comprise an Electric Meter Assembly [see Fukasawa fig. 9 element 10].

In regards to claims 10-15, the combination of Fukasawa, Thompson and Demirli, as applied in claim 8 above, does not explicitly teach that the one or more end devices are the claimed devices or systems. However, the combination clearly teaches that the system can be used to monitor or control a variety of devices and/or systems [see Fukasawa fig. 9 elements 10, 52, 54 and 56, par. 0173 L. 2-5, par. 0176 L. 1-5]. Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have used the system to monitor any desired device or system including the claimed devices and systems because it will permit a user or system to monitor and control those devices and systems remotely. 

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Thompson et al. (US-9,251,631) and Porter et al. (US-10,868,425).

In regards to claim 16, the combination of Fukasawa and Thompson, as shown in claim 1 above, teaches the claimed system.
The combination teaches that the End Device can receive instructions commanding a change in its operation from the client or server [see Fukasawa par. 0200, par. 0207, par. 0209]. This teaching means that end device can receive from the server requests that includes data for the End Device. However, the combination does 
On the other hand, Porter teaches that a server can comprise an API that will permit the server to receive requests that include instructions for the end devices from a SCADA system [col. 6 L. 61-67, col. 7 L. 1-6 and L. 30-35]. This teaching means that the instructions at the server comprises an API and the API is configured to receive a request from a Supervisory Control and Data Acquisition (SCADA) system that includes data for the End Device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Porter’s teachings of using an API to receive instructions from a SCADA system in the system taught by the combination because it will permit the system to be controlled from other systems that are remotely located.
 
In regards to claim 20, the combination of Fukasawa, Thompson and Porter, as applied in claim 16 above, further teaches that the End Device is an Electric Meter Assembly comprising an Electric Meter configured to monitor and record electricity usage [see Fukasawa fig. 9 element 10].  

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Thompson et al. (US-9,251,631) and Porter et al. (US-10,868,425) as applied to claim(s) 16 above, and further in view of Taira et al. (US-2013/0173079).

In regards to claim 17, the combination of Fukasawa, Thompson and Porter, as applied in claim 16 above, further teaches that the one or more End Devices are connected to the Client [see Fukasawa fig. 9 elements 52, 54, 56 and 200].
The combination also teaches that the client is configured to perform actions against the connected one or more end devices based on received information [par. 0209]. However, the combination does not teach that the actions are based on a schedule.
On the other hand, Taira teaches that the client device can control the connected end devices based on a schedule received by the client [par. 0037 L. 7-16]. This teaching means that the Client comprises a Background Process configured to perform scheduled actions against the connected one or more End Devices.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Taira’s teachings of controlling the end devices based on a schedule in the system taught by the combination because it will permit the system to control the end devices at a desired times without sending instructions to the client every time end device needs to be controlled. 

In regards to claim 18, the combination of Fukasawa, Thompson, Porter and Taira, as applied in claim 17 above, further teaches that the schedules can be configured by a user [see Taira par. 0037]. This teaching means that the background process is configurable. The combination does not teach that a flat file is used to perform configuration. However, the examiner takes official notice that flat files are well known in the art. One of ordinary skill in the art, before the effective filing date of the .

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Thompson et al. (US-9,251,631), Porter et al. (US-10,868,425) and Taira et al. (US-2013/0173079) as applied to claim(s) 16 above, and further in view of Agostinacchio et al. (US-9,851,960).

In regards to claim 19, the combination of Fukasawa, Thompson, Porter and Taira, as applied in claim 17 above, does not teach that the Background Process comprises deleting Client Subscriptions that have not renewed within a configurable time period.  
On the other hand, Agostinacchio teaches the concept of deleting client subscriptions that have not been renewed within a configurable time period [col. 4 L. 56-62].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Agostinacchio’s teachings of deleting subscriptions that have not been renewed in the background process taught by the combination because it will permit the system to delete information that is no longer needed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685